185 Mich. App. 293 (1990)
460 N.W.2d 310
MOUSA
v.
STATE AUTO INSURANCE COMPANIES
Docket No. 117578.
Michigan Court of Appeals.
Decided August 23, 1990.
Stuart & Stuart (by Mark F. Stuart), for plaintiff.
Best, Schmucker, Heyns & Klaeren, P.C. (by Chad C. Schmucker), for defendant.
Before: MARILYN KELLY, P.J., and HOOD and DOCTOROFF, JJ.
PER CURIAM.
This is an action for no-fault personal injury protection benefits. Plaintiff appeals as of right from a grant of partial summary disposition to defendant, holding plaintiff's claim is barred by the "one-year-back" limitation period of MCL 500.3145(1); MSA 24.13145(1). The trial court found that the limitation prevented recovery for wage loss and medical expenses incurred before April 8, 1987.
Defendant moved for summary disposition under MCR 2.116(C)(7) and (10). Being that a statute of limitations issue was raised, we have reviewed the motion under MCR 2.116(C)(7) and MCR 2.116(G) (3)(a).
Plaintiff admitted that defendant gave him notice in 1986 that it was denying him further work-loss benefits. Therefore, we find no error in the trial court's ruling that the one-year-back limitation barred plaintiff's claim for work-loss benefits. MCR 2.116(I)(1). In reaching this conclusion, we *295 reject plaintiff's assertion that defendant was obliged to deny benefits in writing. What is required is a formal denial of liability, not a writing. Lewis v DAIIE, 426 Mich 93; 393 NW2d 167 (1986). Although the best formal notice is a writing, notice may be sufficiently direct to qualify as formal without being put in writing.
As for medical benefits, we vacate the trial court's decision and remand for further proceedings under MCR 2.116(I)(3). We are not persuaded that the lower court record failed to demonstrate a genuine issue of material fact concerning whether the limitation period was tolled. It is not clear either whether plaintiff exercised the requisite due diligence in taking advantage of the tolling. Although he admitted at deposition that he was told in 1986 that benefits were being terminated, one could reasonably infer that the admission applied only to wage-loss benefits. Summary disposition is not appropriate if the facts can support conflicting inferences even when there is no material factual dispute. DiFranco v Pickard, 427 Mich 32, 54; 398 NW2d 896 (1986); Lewis, supra; MCR 2.116(I)(1).
On remand, the trial court should consider whether the one-year-back limitation period is tolled for medical expenses plaintiff incurred as a result of the accident, applying the test in Johnson v State Farm Mutual Automobile Ins Co, 183 Mich App 752; 455 NW2d 420 (1990). The requirement in Johnson that the insured give notice of a loss should not be construed too broadly. The notice must be specific enough to inform the insurer of the nature of the loss. It must give sufficient information that the insurer knows or has reason to know that there has been a compensable loss.
Affirmed in part, vacated in part, and remanded for further proceedings. This Court does not retain jurisdiction.